Board of Tax Appeals, No. 91-R-920. This cause is pending before the court as an appeal from the Board of Tax Appeals. Appellant’s request for extension of time to file merit brief was denied by this court on October 14,1993. It appears from the records of this court that appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte.